 



EXHIBIT 10.6
CONTINUING UNCONDITIONAL GUARANTY
     This Continuing Unconditional Guaranty (this “Guaranty”) dated as of the
27th day of September, 2006 (the “Effective Date”), is made by Joe Fogarty,
Nancy Fogarty, individuals domiciled in Harris County, Texas, and The Fogarty
Family Trust (collectively, the “Guarantors”), for the benefit of United
Development Funding III, L.P., a Delaware limited partnership and its
affiliates, subsidiaries, successors and assigns (“Lender”).
R E C I T A L S:
     A. Lender has agreed to advance funds to Arete Real Estate and Development
Company, a Texas corporation, Creative Modular Housing, Inc., a Texas
corporation, and Modern Modular Home Rental Corp., a Texas corporation
(collectively, “Borrowers”) as co-borrowers under that certain Secured
Promissory Note dated the Effective Date in the principal amount of U.S.
$3,617,500.00 (the “Note”).
     B. Each Guarantor is an affiliate of Borrower and shall benefit, directly
or indirectly, from the loan made to Borrower under the Note.
     C. The Guarantors are willing to execute this Guaranty in favor of Lender
and hereby agree to be bound by its terms and conditions.
A G R E E M E N T:
     NOW, THEREFORE, for good and valuable consideration, and intending to be
legally bound hereby, each Guarantor, severally and jointly with the other
Guarantor, agrees and covenants with Lender as follows:
     1. Definitions. Capitalized terms not defined in this Guaranty shall have
the respective meanings given to such terms in the Note.
     2. Guaranty and Surety. Each Guarantor hereby absolutely and
unconditionally guarantees, and becomes surety for, the full, timely and
complete payment when due, whether by lapse of time, by acceleration of payment,
or otherwise, of (a) all indebtedness, liabilities and obligations of Borrowers
to Lender, whether now existing or hereinafter arising, under the Note and the
other Loan Documents, (b) all costs reasonably incurred by Lender to obtain,
preserve, perfect and enforce the security interests granted by this Agreement
and to maintain, preserve and collect any collateral, and all taxes,
assessments, insurance premiums, repairs, reasonable attorneys’ fees and legal
expenses, rent, storage charges, advertising costs, brokerage fees and expenses
of sale related thereto, and (c) all renewals, extensions, modifications and
substitutions of all or any part of the indebtedness and obligations described
in the foregoing clauses (a) and (b) (collectively, the “Guaranteed
Obligations”). Each Guarantor’s obligation under this Guaranty is unconditional,
absolute and enforceable, irrespective of (a) the validity or enforceability of
the Guaranteed Obligations in whole or in part or of the Note and the other Loan
Documents or any provision thereof, (b) whether recovery against Borrowers with
respect to the Guaranteed Obligations in whole or in part is prevented by
bankruptcy, the operation of

1



--------------------------------------------------------------------------------



 



law, or otherwise, and (c) any other circumstance that might otherwise cause a
legal or equitable discharge or defense of Guarantors.
     3. Subsequent Acts by Lender. Lender may, in its sole discretion and
without notice, take or refrain from taking any action that might otherwise be
deemed a legal or equitable release or discharge of Guarantors’ obligations
under this Guaranty, without either impairing or affecting the joint and several
liability of Guarantors for the full, timely and complete payment of the
Guaranteed Obligations, which actions might include, by way of illustration and
not limitation:
     (a) the renewal or extension of any of the Guaranteed Obligations or any
payments thereunder, or the acceleration or change of time for payment of the
Guaranteed Obligations, any increase in the principal amount of any promissory
note or other instrument comprising a part of the Guaranteed Obligations, and/or
any additional funds advanced under the Guaranteed Obligations;
     (b) the modification, amendment or change in any of the terms relating to
any promissory note or other agreement, document or instrument now or hereafter
executed by any Borrower in favor of Lender, including, without limitation, the
Note and the other Loan Documents;
     (c) the absence of any attempt to collect the Guaranteed Obligations from
Borrowers or any other person or entity primarily or secondarily liable for the
Guaranteed Obligations or any other action to enforce Lender’s rights with
respect to the Guaranteed Obligations;
     (d) the waiver, consent, or delay in enforcement by Lender with respect to
any provision of any instrument evidencing the Guaranteed Obligations;
     (e) any failure by Lender to take any steps to perfect and maintain its
security interest in, or to preserve its rights to, any security or collateral
given for the Guaranteed Obligations, or the release or compromise of any lien
or security held by Lender as security for the Guaranteed Obligations;
     (f) the compounding, rearrangement or consolidation by Lender of all or any
part of the Guaranteed Obligations;
     (g) the release from liability of Borrowers or any other guarantor or
person or entity primarily or secondary liable for the Guaranteed Obligations
who may guarantee or provide security for the Guaranteed Obligations in whole or
in part; or
     (h) the settlement, release, compromise or cancellation of all or any part
of the Guaranteed Obligations, or the acceptance of partial payment of all or
any part of the Guaranteed Obligations.

2



--------------------------------------------------------------------------------



 



     4. Expenses. Each Guarantor agrees to pay all costs and expenses,
including, without limitation, all court costs and reasonable attorneys’ fees
paid or incurred by Lender in endeavoring to collect all or any part of the
Guaranteed Obligations, or in enforcing or pursuing Lender’s remedies with
respect to the Guaranteed Obligations.
     5. Payment by Guarantor. In the event of any failure to pay with respect to
the Guaranteed Obligations or any “default” or “event of default” under the Note
or any Loan Document (the terms “default” and “event of default” having the
respective meanings given to such terms in the Note and the other Loan
Documents), each Guarantor agrees to pay on demand, all of the Guaranteed
Obligations and all other costs, expenses and other amounts payable under this
Guaranty. Lender shall not be required to liquidate any lien or any other form
of security, instrument, or note held by Lender prior to making such demand.
THIS IS A GUARANTY OF PAYMENT AND NOT OF COLLECTION, and each Guarantor
specifically agrees that Lender shall not be required to assert any claim, file
suit, or proceed to obtain a judgment against Borrowers or any other guarantor,
endorser or surety for the Guaranteed Obligations, or make any effort at
collection of the Guaranteed Obligations, or foreclose against or seek to
realize upon any security or collateral now or hereafter existing for the
Guaranteed Obligations, or exercise or assert any other right or remedy to which
Lender is or may be entitled in connection with the Guaranteed Obligations,
before or as a condition of enforcing the liability of Guarantors under this
Guaranty or requiring payment of the Guaranteed Obligations under this Guaranty.
Each Guarantor agrees, to the full extent it may legally do so, that suit may be
brought against such Guarantor with or without making Borrowers or any other
person or entity a party to such suit, as Lender may elect. Each Guarantor
agrees that such Guarantor shall remain fully liable under this Guaranty
regardless of whether any Borrower is held to be not liable on the Guaranteed
Obligations and regardless of whether all or any portion of the Guaranteed
Obligations are “non-recourse” or “limited recourse” to Borrowers.
     6. Application of Payments. Lender shall have the exclusive right to
determine the time and manner of application of any payments or credits to the
Guaranteed Obligations, whether received from Borrowers or any other source, and
such determination shall be binding on Guarantors. All such payments and credits
may be applied, reversed and reapplied, in whole or in part, to any of the
Guaranteed Obligations as Lender shall determine in its sole discretion without
affecting the validity or enforceability of this Guaranty.
     7. Guarantors’ Responsibilities. Each Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of
Borrowers, and any and all endorsers and/or other guarantors of any instrument
or document evidencing all or any part of the Guaranteed Obligations and of all
other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations. Each Guarantor further agrees that Lender shall have no duty to
advise such Guarantor of any information known to Lender regarding such
condition or such circumstances or to undertake any investigation. If Lender, in
its sole discretion, undertakes at any time or from time to time to provide any
information to any Guarantor, Lender shall be under no obligation to update any
such information or to provide any such information to Guarantors on any
subsequent occasion.

3



--------------------------------------------------------------------------------



 



     8. Reinstatement. Each Guarantor agrees that, to the extent any payment or
payments are made to Lender or Lender receives any proceeds of collateral, which
payments or proceeds are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to Borrowers or any other
party, then such Guarantor’s obligations under this Guaranty to the extent of
such repayment, shall immediately and automatically be reinstated and continued
in full force and effect.
     9. Subordination. Each Guarantor agrees that any and all claims of such
Guarantor against Borrowers, any endorser or any other guarantor of all or any
part of the Guaranteed Obligations, and the properties and assets of Borrowers,
whether arising by reason of any payment by such Guarantor to Lender pursuant to
the provisions of this Guaranty or otherwise, shall be subordinate and subject
in right of payment to the prior payment, in full, to Lender of all of the
Guaranteed Obligations.
     10. Waivers by Guarantors. Each Guarantor hereby waives to the extent
permissible by law: (a) notice of acceptance of this Guaranty and of creation of
the Guaranteed Obligations, (b) presentment, notice of non-payment, and demand
for payment of the Guaranteed Obligations, (c) protest, notice of protest, and
notice of dishonor or default to such Guarantor or to any other party with
respect to any of the Guaranteed Obligations, and (d) all other notices to which
such Guarantor might otherwise be entitled.
     11. Continuation. This Guaranty shall continue in full force and effect
with respect to each Guarantor, and Lender shall be entitled to make loans and
advances and extend financial accommodations to Borrower on the faith of this
Guaranty, until Lender delivers to such Guarantor, a written revocation of this
Guaranty executed by Lender.
     12. Mutual Understanding. Each Guarantor represents and warrants to Lender
that such Guarantor has read and fully understands the terms and provisions
hereof, has had an opportunity to review this Guaranty with legal counsel and
has executed this Guaranty based on such Guarantor’s own judgment and advice of
counsel. If an ambiguity or question of intent or interpretation arises, this
Guaranty will be construed as if drafted jointly by the Guarantors and Lender
and no presumption or burden of proof will arise favoring or disfavoring any
party because of authorship of any provision of this Guaranty.
     13. Further Assurances. Each Guarantor at such Guarantor’s expense will
promptly (a) execute and deliver to Lender on Lender’s request, all such other
and further documents, agreements and instruments as may be requested by Lender,
and (b) deliver all such supplementary information as may be requested by
Lender, in compliance with or accomplishment of the agreements of such Guarantor
under this Guaranty.
     14. Cumulative Remedies. Each Guarantor hereby agrees that all rights and
remedies that Lender is afforded by reason of this Guaranty are separate and
cumulative with respect to Guarantors and otherwise and may be pursued
separately, successively, or concurrently, as Lender deems advisable. In
addition, all such rights and remedies of Lender are non-exclusive and shall in
no way limit or prejudice Lender’s ability to pursue any other legal or
equitable rights or remedies that may be available to Lender.

4



--------------------------------------------------------------------------------



 



     15. Notice. All notices and other communications under this Guaranty will
be in writing and will be mailed by registered or certified mail, postage
prepaid, sent by facsimile, delivered personally by hand, or delivered by
nationally recognized overnight delivery service addressed to Lender at 1812
Cindy Lane, Suite 200, Bedford, Texas 76021, Facsimile No. (817) 835-0383, and
Guarantors at 340 North Sam Houston Parkway East, #100, Houston, Texas 77060,
Facsimile No. (281) 260-9798, or to such other address as a party may have
delivered to the other parties for purposes of notice. Each notice or other
communication will be treated as effective and as having been given and received
(a) if sent by mail, at the earlier of its receipt or three business days after
such notice or other communication has been deposited in a regularly maintained
receptacle for deposit of United States mail, (b) if sent by facsimile, upon
electronic or written confirmation of facsimile transfer, (c) if delivered
personally by hand, upon electronic or written confirmation of delivery from the
person delivering such notice or other communication, or (d) if sent by
nationally recognized overnight delivery service, upon electronic or written
confirmation of delivery from such service.
     16. Enforcement and Waiver by Lender. Lender shall have the right at all
times to enforce the provisions of this Guaranty and the other Loan Documents in
strict accordance with their respective terms, notwithstanding any conduct or
custom on the part of Lender in refraining from so doing at any time or times.
The failure of Lender at any time or times to enforce its rights under such
provisions strictly in accordance with the same, shall not be construed as
having created a custom or in any way or manner modified or waived the same. All
rights and remedies of Lender are cumulative and concurrent and the exercise of
one right or remedy shall not be deemed a waiver or release of any other right
or remedy.
     17. CHOICE OF LAW; JURISDICTION; VENUE. EXCEPT TO THE EXTENT THAT THE
VALIDITY OR PERFECTION OF SECURITY INTERESTS OR REMEDIES IN RESPECT OF ANY
PARTICULAR COLLATERAL IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF TEXAS, THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE SUBSTANTIVE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO ITS CONFLICTS
OF LAWS PROVISIONS. JURISDICTION FOR ALL MATTERS ARISING OUT OF THIS GUARANTY
SHALL BE EXCLUSIVELY IN THE STATE AND FEDERAL COURTS SITTING IN DALLAS COUNTY,
TEXAS, AND EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF SUCH
STATE AND FEDERAL COURTS AND AGREES AND CONSENTS NOT TO ASSERT IN ANY
PROCEEDING, THAT ANY SUCH PROCESS IS BROUGHT IN AN INCONVENIENT FORUM OR THAT
THE VENUE THEREOF IS IMPROPER, AND FURTHER AGREES TO A TRANSFER OF SUCH
PROCEEDING TO THE COURTS SITTING IN DALLAS COUNTY, TEXAS.
     18. Severability. If any provision of this Guaranty shall be held invalid
under any applicable laws, then all other terms and provisions of this Guaranty
shall nevertheless remain effective and shall be enforced to the fullest extent
permitted by applicable law.
     19. Amendments; Waivers. No amendment or waiver of any provision of this
Guaranty nor consent to any departure by any Guarantor herefrom shall in any
event be effective

5



--------------------------------------------------------------------------------



 



unless the same shall be in writing and signed by Lender and the affected
Guarantor, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.
     20. Binding Effect; Assignment. This Guaranty shall be binding on each
Guarantor and such Guarantor’s administrators, legal representatives,
successors, heirs and/or assigns, including, without limitation, any receiver,
trustee or debtor in possession of or for such Guarantor, and shall inure to the
benefit of Lender and its successors and assigns. No Guarantor shall be entitled
to transfer or assign this Guaranty in whole or in part without the prior
written consent of Lender. This Guaranty is freely assignable and transferable
by Lender without the consent of Guarantors. Should the status, composition,
structure or name of any Guarantor change, this Guaranty shall continue and also
cover the Guaranteed Obligations under the new status composition, structure or
name according to the terms of this Guaranty.
     21. Counterparts. This Guaranty may be executed in any number of multiple
counterparts and by different Guarantors on separate counterparts, all of which
when taken together shall constitute but one and the same agreement.
     22. Captions. The captions in this Guaranty are for the convenience of
reference only and shall not limit or otherwise affect any of the terms or
provisions hereof.
     23. Number of Gender of Words. Except where the context indicates
otherwise, words in the singular number will include the plural and words in the
masculine gender will include the feminine and neutral, and vice versa, when
they should so apply.
     24. WAIVER OF JURY TRIAL, PUNITIVE DAMAGES, ETC. EACH GUARANTOR HEREBY
KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY (A) WAIVES, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT SUCH GUARANTOR MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR DIRECTLY OR
INDIRECTLY AT ANY TIME ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS GUARANTY
OR THE LOAN DOCUMENTS OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY OR
ASSOCIATED HEREWITH OR THEREWITH, BEFORE OR AFTER MATURITY OF THE NOTE;
(B) WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT SUCH
GUARANTOR MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY “SPECIAL
DAMAGES”, AS DEFINED BELOW, (C) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OF LENDER OR COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (D) ACKNOWLEDGES THAT
LENDER HAS BEEN INDUCED TO MAKE THE LOAN AND ACCEPT THE NOTE BASED UPON, AMONG
OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION. AS USED
IN THIS SECTION, “SPECIAL DAMAGES” INCLUDES ALL SPECIAL, CONSEQUENTIAL,
EXEMPLARY, OR PUNITIVE DAMAGES (REGARDLESS OF HOW NAMED), BUT

6



--------------------------------------------------------------------------------



 



DOES NOT INCLUDE ANY PAYMENTS OR FUNDS WHICH ANY PARTY HERETO HAS EXPRESSLY
PROMISED TO PAY OR DELIVER TO ANY OTHER PARTY HERETO.
     25. ENTIRE AGREEMENT. THIS GUARANTY TOGETHER WITH THE NOTE AND THE OTHER
LOAN DOCUMENTS TOGETHER CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES
CONCERNING THE SUBJECT MATTER HEREOF, AND ALL PRIOR DISCUSSIONS, AGREEMENTS AND
STATEMENTS, WHETHER ORAL OR WRITTEN, ARE MERGED INTO THIS GUARANTY, THE NOTE AND
THE OTHER LOAN DOCUMENTS. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES. THIS GUARANTY, THE NOTE AND THE OTHER LOAN DOCUMENTS MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.
[The remainder of this page is left blank intentionally.]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Guarantor has duly executed this Guaranty on this
the ___ day of September, 2006, effective for all purposes as of the Effective
Date.

             
GUARANTORS:
           
 
                /s/ Joe Fogarty         Joe Fogarty           /s/ Nancy Fogarty
        Nancy Fogarty    
 
                THE FOGARTY FAMILY TRUST    
 
           
 
  By:   /s/ Joe Fogarty    
 
      Joe Fogarty, Trustee    
 
           
 
  By:   /s/ Nancy Fogarty    
 
      Nancy Fogarty, Trustee    
 
           

8